Exhibit 10.54

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Agreement”) is
entered into this 19th day of December, 2007, by and between MONOGRAM
BIOSCIENCES, INC., a Delaware corporation (“Borrower”) and MERRILL LYNCH
CAPITAL, a division of Merrill Lynch Business Financial Services Inc.,
individually as a Lender, and as Agent (“Agent”).

Recitals

A. Agent and Borrower have entered into that certain Credit and Security
Agreement dated as of September 27, 2006 (as the same may from time to time be
amended, modified, supplemented or restated, the “Credit Agreement”). Agent has
extended credit to Borrower for the purposes permitted in the Credit Agreement.

B. Borrower has requested that Agent amend the Credit Agreement to (i) extend
the [*] and (ii) increase the letter of credit sublimit. Agent has agreed to so
amend the Credit Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.

Agreement

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Agreement,
including its preamble and recitals, shall have the meanings given to them in
the Credit Agreement.

2. Amendments to Credit and Security Agreement.

2.1 ETag Name Change. All references in the Credit Agreement to “ETag” are
hereby deleted and replaced with “VeraTag”, due to a change by Borrower in the
name of its ETag products to VeraTag.

2.2 Section 1.1 (Certain Defined Terms). The reference to “$700,000” in clause
(h) of the definition of “Permitted Indebtedness” in Section 1.1 of the Credit
Agreement is hereby amended by deleting it and replacing it with “$1,000,000”.



--------------------------------------------------------------------------------

2.3 Section 4.14 [*]. The reference to [*] in Section 4.14 of the Credit
Agreement is hereby amended by deleting it and replacing it with [*]

3. Representations and Warranties. To induce Agent to enter into this Agreement,
Borrower hereby represents and warrants to Agent as follows:

3.1 Immediately after giving effect to this Agreement (a) except as set forth in
the updated disclosure Schedules attached hereto as Schedule 1, the
representations and warranties contained in the Financing Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

3.2 Borrower has the power and due authority to execute and deliver this
Agreement and to perform its obligations under the Credit Agreement;

3.3 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Credit Agreement have been duly
authorized by all necessary action on the part of Borrower;

3.4 The organizational documents of Borrower delivered to Agent on the Closing
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

3.5 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Credit Agreement do not and will not
contravene (a) any law or regulation binding on or affecting Borrower, (b) any
material contractual restriction with a Person binding on Borrower, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

3.6 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Credit Agreement do not require any
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by any governmental or public body
or authority, or subdivision thereof, binding on either Borrower, except as
already has been obtained or made; and

3.7 This Agreement has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

4. Limitation of Consent and Amendments.

4.1 The amendments set forth in Sections 2 and 3, above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Financing Document, or (b) otherwise
prejudice any right or remedy which Agent may now have or may have in the future
under or in connection with any Financing Document.

4.2 This Agreement shall be construed in connection with and as part of the
Financing Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Financing Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

5. Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Agreement shall be deemed effective upon (a) the due
execution and delivery to Agent of this Agreement by each party hereto,
(b) Borrower’s payment to Agent of modification fee of $20,000, and
(c) Borrower’s payment of Agent’s legal fees and expenses in connection with the
negotiation and preparation of this Agreement.

7. Governing Law. This Agreement and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Illinois.

8. Integration. This Agreement and the Financing Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, and negotiations between the
parties about the subject matter of this Agreement, and the Financing Documents
merge into this Agreement and the Financing Documents.

[Signature page follows.]

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

BORROWER: MONOGRAM BIOSCIENCES, INC. By:   /s/ Alfred Merriweather   Name:
Alfred Merriweather   Title: Sr. VP and CFO

 

AGENT: MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial
Services Inc.,
as Agent and a Lender By:   /s/ Maurice Ansellem, VP   Name: Maurice Ansellem  
Title: VP

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.